Citation Nr: 0613141	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-41 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for 
migraines from December 27, 2002, to January 20, 2005, and 
entitlement to a rating in excess of 30 percent thereafter. 


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1995 to December 
2002. 

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA). In that decision the RO granted service 
connection for migraines with an initial noncompensable 
disability rating.


FINDING OF FACT

Since December 27, 2002, the veteran's migraine condition has 
involved very frequent, completely prostrating and prolonged 
attacks occurring on average four to five times per month, 
and has been productive of severe economic inadaptability.


CONCLUSION OF LAW

As of December 27, 2002, the requirements for a disability 
rating of 50 percent for migraine headaches were met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that her migraine disability was worse 
than indicated by her initial disability rating of January 
2003. At the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119 (1999). Therefore, this decision will 
examine the course of the veteran's condition, from her time 
in service through the present. Because she was released from 
active duty on December 27, 2002, that is the earliest 
effective date available for compensation purposes.

Though her claim for service connection for migraines was 
initially granted with a noncompensable rating, a subsequent 
RO rating decision of February 2005 increased that rating to 
30 percent during the pendency of this appeal, effective 
January 20, 2005. Because this does not represent the maximum 
disability rating available for migraines, and because a 
veteran claiming an increased rating is always presumed to be 
seeking the highest rating available, this matter continues 
under appeal. The discussion begins with the records 
available at the time of the veteran's initial rating 
decision of January 2003.

A 10 percent rating for migraines requires characteristic 
prostrating attacks averaging one in two months over the last 
several months. A rating of 30 percent involves 
characteristic prostrating attacks occurring on an average 
once a month over the last several months. To obtain a rating 
of 50 percent, the maximum possible under this diagnostic 
code, the veteran would have to show very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. 38 C.F.R. § 4.124A, Diagnostic Code 
8100.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the veteran. 38 U.S.C.A. § 5107(b).

By December 2002, when the veteran was released from active 
duty, her service medical records contained substantial 
evidence of frequent, prostrating migraine headaches. For 
example, in an examination of December 2001, a VA 
neurosurgeon noted her complaints of severe migraine 
headaches.  A neurological examination of September 2002 
documents an impression of migraine headache with aura, 
characterized by frequent prostrating headaches four to five 
times per month, each lasting one to two days.  The examiner 
opined that the veteran would need to miss approximately five 
to 10 work days per month due to her headaches.  When 
examined for VA in October 2002, it was noted that the 
veteran described her headaches as throbbing sharp pains at 
retroorbital areas with nausea, photopsia, light sensitivity 
requiring bed rest.  She was sensitive to noise and smell 
during her attacks which occurred once a week lasting one to 
three days.  The final Physical Evaluation Board (PEB) 
findings of November 2002 listed the veteran's most 
significant disability as migraine headache, four to five 
times a month, necessitating prophylactic medications.  This 
is strong evidence in favor of a compensable rating as of the 
veteran's date of discharge from active duty.

The only evidence against a compensable rating is a March 
2002 VA neuropsychological evaluation. The examiner noted the 
veteran's complaints of headaches, and proceeded to subject 
her to a battery of psychological tests. The examiner 
concluded that the veteran's performance was suggestive of an 
attempt to embellish or exaggerate her cognitive deficits, 
and recommended that her other test results be interpreted 
with caution. The VA physician of October 2002 also noted the 
veteran's "abnormal psychologic approach to her chronic 
pain." This evidence has been noted, but it is completely 
outweighed by the bulk of the veteran's medical records.

Overall, the evidence weighs strongly in favor of a finding 
that the veteran suffered prostrating, prolonged migraine 
headaches four to five times per month at the time of her 
discharge and that she was thus severely economically 
inadaptable at that time.
 
There is further evidence in favor of a 50 percent rating 
continuing through the present time. This evidence consists 
of the veteran's statements and of statements by medical 
professionals. Though medical evidence is required to 
substantiate a claim for an increased rating, lay people are 
competent to provide evidence of observable conditions. See, 
e.g., Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (holding 
appellant competent to make statements regarding pain in his 
feet because they related to an observable condition). 

The veteran's August 2003 VA treatment records indicate 
complaints of migraines three times per week during menses. 
In her VA Form 21-4138 of January 2004, the veteran claimed 
to have migraines four to six times per month. 

At her VA neurological examination of March 2004, the veteran 
complained of throbbing headaches with photophobia and 
phonophobia occurring four times per month, and more 
frequently during menses, with episodes lasting from two days 
up to a week. The examiner diagnosed her with migraine 
headaches and prescribed a battery of medications, but did 
not make a finding as to frequency or severity. At her 
follow-up appointment of July 2004, the veteran reported that 
her headaches mainly coincided with menses, and the treating 
physician increased her medication dosage. The record tends 
to show that the veteran's condition has not been controlled 
by medication, despite trials of various drugs at various 
dosages.

In September 2004, the veteran sought VA treatment for 
severe, day-long headaches that required her to lie down in a 
dark, quiet room to recover. She claimed that the headaches 
interfered with her physical activity, social life, and 
employment, among other things. Similar problems are recorded 
in VA treatment records of October 2004, December 2004, and 
February 2005. During the December 2004 examination, the 
veteran reported that she continued to suffer from 
incapacitating headaches lasting two to three days at a time 
that forced her to rest in bed until the pain resolved.

At her VA neurological examination of January 2005, the 
veteran stated that she had been unable to work since 2002 
due to weekly episodes of migraine headaches, with serious 
episodes occurring every other week. She stated that mild 
episodes lasted several hours and that serious episodes 
lasted two to three days and forced her to retreat to a 
darkened, silenced room to recover. Such episodes sometimes 
required her to call her husband home from work to assist her 
with household duties including childcare. The examiner 
reviewed her claims file and diagnosed her with prostrating 
headaches, two times per month. The examiner stated that the 
veteran had been prevented from seeking employment because 
the ongoing nature of her headaches required her to 
frequently lie down and stop performing her duties of any 
kind. 

The veteran claims that her headaches have made her unable to 
work since 2002 and that they interfere with her ability to 
keep a home, thus interfering with her husband's work life as 
well. This is probative evidence on the issue of "severe 
economic inadaptability" and when coupled with the mostly 
consistence medical evidence related to her headaches, favors 
a rating of 50 percent.
 
Overall, the veteran's disability picture since her date of 
discharge has most closely approximated a rating of 50 
percent. This is the highest rating available for migraine 
headaches, and this decision thus represents a complete grant 
of the benefit claimed.

VA must meet certain notice requirements and provide 
reasonable assistance to the veteran in pursuing her claim. 
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. In 
September 2002, prior to the rating decision on appeal, the 
veteran was provided with correspondence which informed her 
of (1) the evidence needed to support her claim; (2) what 
actions she needed to undertake; (3) how VA would assist her 
in developing her claim; and (4) the need to submit any 
pertinent evidence in her possession. 

As to the duty to notify, the veteran was not properly 
notified at that time of all five elements of a service 
connection claim, particularly the basics of disability 
ratings and determination of effective date, but that error 
is not prejudicial in this case. An error is not prejudicial 
when the error did not affect the essential fairness of the 
adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). Because the veteran is receiving a complete grant 
of the benefit originally claimed, effective as of the date 
of her original claim, it cannot be said that the 
adjudication has been essentially unfair.

As to the duty to assist, VA has provided multiple 
neurological examinations in conjunction with this claim and 
has considered the veteran's service medical records and 
subsequent VA treatment records. No further development is 
due or necessary at this time. VA has fulfilled its duty to 
assist the veteran in this case.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a disability rating of 50 percent for 
migraines is GRANTED with an effective date of December 27, 
2002, subject to the law and regulations governing the 
criteria for award of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


